UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7234


ROY MONROE,

                    Petitioner - Appellant,

             v.

GENE M. JOHNSON, Director, Virginia Department of Corrections,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:05-cv-00479-AWA-LRL)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roy Monroe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Roy Monroe appeals the district court’s order denying as untimely his Fed. R. Civ.

P. 60(b)(6) motion, which sought relief from the court’s prior order denying his 28

U.S.C. § 2254 (2012) petition. On appeal, we confine our review to the issues raised in

the Appellant’s brief. See 4th Cir. R. 34(b). Because Monroe’s informal brief does not

challenge the basis for the district court’s disposition, Monroe has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we grant leave to proceed in

forma pauperis and affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2